McBRIDE, C. J.
 In 1893 the legislature passed an act, commonly called the herd law (Sess. Laws 1893, p. 89), which provided in terms for determining by vote whether or not stock should be permitted to run at large in any county in the state, but by a proviso contained in Section 5 of the act all counties in Eastern Oregon, except Umatilla County, were excluded from its provisions.
The act was carried in Bellinger & Cotton’s Code in consecutive sections, numbered 4243 to 4247, inclusive. Various amendments were made to the act, referring in each to the Code sections in Bellinger & Cotton’s and Lord’s Oregon Laws, so as to include Sherman, Morrow and Gilliam Counties, in Eastern Oregon, in its provisions and otherwise to modify its provisions as to certain Western Oregon counties; but, except as to those particular counties, Wasco not being included, the provisions excluding ^Eastern Oregon counties were allowed to stand.
*672In 1903 an act was passed (Gen. Laws 1903, p. 252) which provided that the act of 1893 should he applicable to any precinct in any county having 50,000 or more inhabitants. Various amendments have been made to .other sections of the act but none which repeal the proviso exempting the counties of Eastern Oregon from its provisions except in the specific instances before mentioned. We take judicial notice that Wasco County does not contain 50,000 inhabitants, and as to that county the proviso applies with the same force as in 1893, so that, however unneighborly and selfish it may be for defendants to allow their stock to run at large in Mosier precinct, plaintiff has no remedy in the present condition of the law.
The decree is reversed and the suit dismissed.
Reversed and Suit Dismissed.